Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “planar configuration”. It is unclear if multiple sheets that are planar meet the claim limitation or if only one plane can be used to meet the claim limitation. For examination purposes Examiner will consider multiple planar sheets to meet the claim limitation. 
Claim 23 recites “comprising attachment means for connecting the first portion of the metal mesh fixture to the interior wall of the equipment front end module”. It is unclear if the metal mesh fixture is referring to the fixture previously presented, providing new properties to the fixture, or providing a new fixture. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 13, 15-18, 20, 24, 26-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20030031537 to Tokunaga (Tokunaga).
Regarding claim 1, Tokunaga teaches the fixture comprising a material positioned within and above an opening of an equipment front end module, wherein the material acts as a buffer against gas flowing into a wafer container when the wafer container is coupled to the equipment front end module (45 and/or 43, Figure 1).
Regarding claim 2, Tokunaga teaches wherein the material is a sheet of material (45 and/or 43 is described as a wall surface that creates a chamber per at least Paragraphs 0047 and 0060 which indicates a sheet of material).
Regarding claim 3, Tokunaga teaches wherein a first side that is sized to extend along the opening of the equipment front end module when the sheet of material is positioned adjacent an interior wall and a second side that extends in a direction away from the interior wall of the equipment front end module and into the equipment front end module interior, the first side having a first dimension that is equal to or greater than a width of the equipment front end module opening and the second side having a second dimension that is sufficient to modify gas flowing inside the equipment front end module when the second side extends into the equipment front end module interior (either sides of 45 and 43 meet this limitation per at least Paragraphs 0047 and 0060 which indicate forming a load chamber, Figure 1. Additionally vertical portion of 45 could be considered the second side).
Regarding claim 7, Tokunaga teaches wherein the sheet of material has a first portion positioned at an angle relative to a second portion along a major axis of the sheet of material (angle of 45 shown in Figure 1).
Regarding claim 8, Tokunaga teaches wherein the sheet of material has a planar configuration (at least 45 and 43 have a planar configuration).
Regarding claim 13, Tokunaga teaches a guide plate for increasing the velocity of gas flow within the equipment front end module (43 or 45, whichever is not used for claim 1. Additionally the vertical portion of 45 could be considered the guide plate).
Regarding claim 15, Tokunaga teaches a sheet of material connected to an interior wall above an opening of an equipment front end module such that the sheet of material extends away from the interior wall into an interior of the equipment front end module at an angle and wherein the sheet has a first side that is sized to extend along the opening of the opening of the equipment front end module (45, Figure 1), the first side having a first dimension that is at least equal to a width of a load port opening of the equipment front end module and a second side that extends into the interior of the equipment front end module (Paragraphs 0047 and 0060 indicate forming a load chamber), the second side having a second dimension that is that is sufficient to modify gas flowing inside the equipment front end module when the sheet of material extends into the equipment front end module interior (left and right or top and bottom sides of 45 or the vertical portion of 45. Figure 1).
Regarding claim 16, Tokunaga teaches wherein the fixture is integrally formed with interior wall of the equipment front end module (shown in Figure 1).
Regarding claim 17, Tokunaga teaches wherein the fixture is physically connected to the interior wall of the equipment front end module (shown in Figure 1).
Regarding claim 18, Tokunaga teaches wherein the fixture extends into the interior of the equipment front end module at an angle measured relative to the interior wall (shown in Figure 1).
Regarding claim 20, Tokunaga teaches wherein in the angle is greater than ninety degrees measured relative to the interior wall (shown in Figure 1).
Regarding claim 24, Tokunaga teaches a flow modification feature projecting away from an interior wall of the equipment front end module and into an interior of the equipment front end module at an angle, the flow modification feature modifying a flow of gas flowing from a top to a bottom of the equipment front end module across an opening of the equipment front end module (45, Figure 1).
Regarding claim 26, Tokunaga teaches wherein the flow modification feature is connected to the interior wall (45, Figure 1).
Regarding claim 27, Tokunaga teaches wherein the flow modification feature is integrally formed with the interior wall (45, Figure 1).
Regarding claim 29, Tokunaga teaches wherein the flow modification feature comprises a solid sheet of material (45, Figure 1 per Paragraphs 0047 and 0060 which disclose a chamber).

Claim(s) 1-4, 6-8, 13-19, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20070151620 to Okabe et al. (Okabe).
Regarding claim 1, Okabe teaches a material positioned within and above an opening of an equipment front end module, wherein the material acts as a buffer against gas flowing into a wafer container when the wafer container is coupled to the equipment front end module (31 and/or the components of 31, Figure 1).
Regarding claim 2, Okabe teaches wherein the material is a sheet of material (at least 31d meets the claim limitation as does the whole device, 31 as Applicant has indicated that a bent sheet and a rectangular boxed bent sheet still reads on a sheet therefore a rectangular box still reads on a sheet).
Regarding claim 3, Okabe teaches wherein the sheet of material includes a first side that is sized to extend along the opening of the equipment front end module when the sheet of material is positioned adjacent an interior wall and a second side that extends in a direction away from the interior wall of the equipment front end module and into the equipment front end module interior, the first side having a first dimension that is equal to or greater than a width of the equipment front end module opening and the second side having a second dimension that is sufficient to modify gas flowing inside the equipment front end module when the second side extends into the equipment front end module interior (shown in Figure 1).
Regarding claim 4, Okabe teaches wherein the sheet material comprises a plurality of openings (31a and 31c also Paragraph 0057 indicates additional openings).
Regarding claim 6, Okabe teaches wherein the sheet of material has a first portion positioned at an angle relative to a second portion along a minor axis of the sheet of material (a plurality of bends shown in Figure 1).
Regarding claim 7, Okabe teaches wherein the sheet of material has a first portion positioned at an angle relative to a second portion along a major axis of the sheet of material (a plurality of bends shown in Figure 1).
Regarding claim 8, Okabe teaches wherein the sheet of material has a planar configuration (at least 31d and all walls are planar, Figure 1)
Regarding claim 13, Okabe teaches wherein a guide plate for increasing the velocity of gas flow within the equipment front end module (any number of the sides of 31 can be considered guide plates).
Regarding claim 14, Okabe teaches wherein the sheet of material is a metal mesh (Paragraph 0057).
Regarding claim 15, Okabe teaches wherein a sheet of material connected to an interior wall above an opening of an equipment front end module such that the sheet of material extends away from the interior wall into an interior of the equipment front end module at an angle and wherein the sheet has a first side that is sized to extend along the opening of the opening of the equipment front end module, the first side having a first dimension that is at least equal to a width of a load port opening of the equipment front end module and a second side that extends into the interior of the equipment front end module, the second side having a second dimension that is that is sufficient to modify gas flowing inside the equipment front end module when the sheet of material extends into the equipment front end module interior (31, Figure 1).
Regarding claim 16, Okabe teaches wherein the fixture is integrally formed with interior wall of the equipment front end module (31, Figure 1).
Regarding claim 17, Okabe teaches wherein the fixture is physically connected to the interior wall of the equipment front end module (31, Figure 1).
Regarding claim 18, Okabe teaches wherein the fixture extends into the interior of the equipment front end module at an angle measured relative to the interior wall (31, Figure 1).
Regarding claim 19, Okabe teaches wherein the angle is a ninety degree angle measured relative to the interior wall (top wall of 31, Figure 1).
Regarding claim 21, Okabe teaches wherein the sheet of material comprises a metal mesh (Paragraph 0057).
Regarding claim 22, Okabe teaches a fixture comprising a plurality of openings configured to be connected to an interior wall and above an opening of an equipment front end module, the fixture having a first portion positioned adjacent a second portion at an angle, the first portion sized to extend along the opening of the opening of the equipment front end module and the second portion sized to extend into the equipment front end module interior at a distance that is that is sufficient to modify gas flowing inside the equipment front end module (31 with openings 31a and 31c, Figure 1).
Regarding claim 23, Okabe teaches attachment means for connecting the first portion of the metal mesh fixture to the interior wall of the equipment front end module (attachment shown in Figure 1).
Regarding claim 24, Okabe teaches a flow modification feature projecting away from an interior wall of the equipment front end module and into an interior of the equipment front end module at an angle, the flow modification feature modifying a flow of gas flowing from a top to a bottom of the equipment front end module across an opening of the equipment front end module (31 and/or the components of 31, Figure 1).
Regarding claim 25, Okabe teaches wherein the angle is a ninety degree angle measured relative to the interior wall of the equipment front end module (top wall of 31, Figure 1).
Regarding claim 26, Okabe teaches wherein the flow modification feature is connected to the interior wall (31, Figure 1).
Regarding claim 27, Okabe teaches wherein the flow modification feature is integrally formed with the interior wall (shown in Figure 1).
Regarding claim 28, Okabe teaches wherein the flow modification feature comprises a plurality of openings (31a and 31c, Figure 1).
Regarding claim 29, Okabe teaches wherein the flow modification feature comprises a solid sheet of material (at least 31d meets the claim limitation as does the whole device, 31 as Applicant has indicated that a bent sheet and a rectangular boxed bent sheet still reads on a sheet therefore a rectangular box still reads on a sheet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe.
Regarding claim 5 Okabe does not explicitly disclose wherein the sheet of material is a solid sheet of metal. However, it does disclose the bottom of 31 is made of metal (Paragraph 0057) and one of ordinary skill in the art would find the orientation of 31 to comprise metal as a result of the bottom being made of metal. Alternatively, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sheet material as metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to provide the material made of metal for the purpose of reducing cost as part of the rectangular box is already made of metal.

Claims 9-12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga in view of KR100990859 to Kim (Kim).
Regarding claim 9, Tokunaga is silent on a mounting flange extending along a length of the first side.
Kim teaches a mounting flange extending along a length of the first side (11, Figures 4-5). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Tokunaga with the teachings of Kim to provide a mounting flange extending along a length of the first side. Doing so would allow the device to be replaced if damaged or if another different shaped device is desired to be used.
Regarding claim 10, Tokunaga is silent on wherein the mounting flange comprises any one of an adhesive or one or more magnetic elements disposed along a length of the mounting flange.
Kim teaches wherein the mounting flange comprises any one of an adhesive or one or more magnetic elements disposed along a length of the mounting flange (13, Figures 4-5). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Tokunaga with the teachings of Kim to provide wherein the mounting flange comprises any one of an adhesive or one or more magnetic elements disposed along a length of the mounting flange. Doing so would allow the device to be replaced if damaged or if another different shaped device is desired to be used and would be a simple substitution of one known element for another to obtain predictable results.
Regarding claim 11, Tokunaga is silent on wherein the mounting flange comprises one or more apertures configured to engage a corresponding feature provided on the interior wall of the equipment front end module.
Kim teaches wherein the mounting flange comprises one or more apertures configured to engage a corresponding feature provided on the interior wall of the equipment front end module (21 with aperture passing through at 24 shown in Figures 4-7) but does teach the apertures and mounting flange on opposite structures. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Tokunaga with the teachings of Kim to provide wherein the mounting flange comprises one or more apertures configured to engage a corresponding feature provided on the interior wall of the equipment front end module. Doing so would allow the device to be replaced if damaged or if another different shaped device is desired to be used and would be a simple substitution of one known element for another to obtain predictable results. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the mounting flange and apertures on either structure, since it has been held that making parts reversible involves only routine skill in the art. (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). 
Regarding claim 12, Tokunaga is silent on one or more mounting tabs for mounting the material to the interior wall of the equipment front end module.
Kim teaches one or more mounting tabs for mounting the material to the interior wall of the equipment front end module (13, Figures 4-7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Tokunaga with the teachings of Kim to provide one or more mounting tabs for mounting the material to the interior wall of the equipment front end module. Doing so would allow the device to be replaced if damaged or if another different shaped device is desired to be used and would be a simple substitution of one known element for another to obtain predictable results.
Regarding claim 23, Tokunaga is silent on comprising attachment means for connecting the first portion of the metal mesh fixture to the interior wall of the equipment front end module.
Kim teaches comprising attachment means for connecting the first portion of the metal mesh fixture to the interior wall of the equipment front end module (11 and/or 13, Figure 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Tokunaga with the teachings of Kim to provide comprising attachment means for connecting the first portion of the metal mesh fixture to the interior wall of the equipment front end module. Doing so would allow the device to be replaced if damaged or if another different shaped device is desired to be used and would be a simple substitution of one known element for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art reads on at least one of the independent claims as well due to the breadth of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/9/22